DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KELLY O'TOOLE,
                              Appellant,

                                    v.

JORGE FERNANDEZ, GOODWILL INDUSTRIES OF SOUTH FLORIDA,
 and STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                       Appellees.

                              No. 4D21-1780

                              [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE14-019682.

  Christopher J. Bailey of Counsel to Billera Law, PLLC, Boca Raton, for
appellant.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.